                            **NOT FOR PRINTED PUBLICATION**
                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION
ALTON JAMES NICKLEBERRY                       §

VS.                                              §      CIVIL ACTION NO. 9:18-CV-192

DR. JAMES GEDDES, ET AL.                         §

          ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ACCEPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Alton James Nickleberry, a prisoner previously confined at the Polunsky Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against Dr. James Geddes and Shonan Bonner.

       The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends denying plaintiff’s motion for default judgment.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and

the relevant case law, the Court concludes that plaintiff’s objections lack merit.
                                           ORDER

       Accordingly, plaintiff’s objections (docket entry #73) are OVERRULED. The findings of

fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (docket entry #72) is ACCEPTED. Plaintiff’s motion for default judgment (docket entry

#53) is DENIED.

          So ORDERED and SIGNED March 21, 2020.




                                                   ____________________________
                                                    Ron Clark, Senior District Judge




                                               2
